TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                   NO. 03-15-00332-CR


                               Terri Regina Lang, Appellant

                                                v.

                                The State of Texas, Appellee




              FROM THE 424TH DISTRICT COURT OF BURNET COUNTY
           NO. 42185, THE HONORABLE EVAN C. STUBBS, JUDGE PRESIDING



                                         ORDER


PER CURIAM

              The mandate in this cause issued by this Court on November 16, 2021, is

hereby withdrawn.

       It is so ordered on November 18, 2021.



Before Justices Goodwin, Baker, and Kelly

Do Not Publish